Citation Nr: 0819210	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
insulin dependent, with peripheral neuropathy as a result of 
exposure to herbicides.

2.  Entitlement to service connection for hearing loss to 
include as secondary to diabetes mellitus, insulin dependent, 
with peripheral neuropathy.

3.  Entitlement to service connection for loss of vision, 
refraction error, to include as secondary to diabetes 
mellitus, insulin dependent, with peripheral neuropathy.

4.  Entitlement to service connection for a psychiatric 
disorder to include as secondary to diabetes mellitus, 
insulin dependent, with peripheral neuropathy

5.  Entitlement to service connection for atherosclerotic 
heart disease to include as secondary to diabetes mellitus, 
insulin dependent, with peripheral neuropathy.

6.  Entitlement to service connection for sleeping disorder 
to include as secondary to diabetes mellitus, insulin 
dependent, with peripheral neuropathy.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts he was exposed to Agent Orange while 
serving in Korea.  As the RO outlined in the April 2005 
statement of the case and April 2008 supplemental statement 
of the case, the Department of Defense (DOD) has informed VA 
that Agent Orange was used in Korea along the demilitarized 
zone from April 1968 to July 1969, and particular units of 
the 2nd and 7th Infantry Divisions were identified as those 
whose members would have been exposed to Agent Orange.  See 
March 2003 fact sheet distributed by the Veterans Benefits 
Administration (VBA), which was posted in September 2003.  
The veteran was not assigned to any of these units, but he 
contends that his duties with the unit to which he was 
assigned (A Company 2nd S&T Battalion 2nd Infantry Division) 
between March 1968 and June 1969, brought him to the same 
locations as those occupied by the indicated units of the 2nd 
and 7th Infantry Divisions.  It does not appear from the 
current record that an attempt has been made to verify 
through official sources, the locations of the veteran's unit 
in Korea at the time of his service.  This should be 
accomplished on remand.

The Board notes that the veteran was granted Social Security 
Administration (SSA) disability benefits.  There is no 
indication in the claims folder that any attempts have been 
made to obtain and associate the veteran's Social Security 
disability records with the veteran's claims folder.  Because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason, 
this appeal must be remanded.

In the veteran's initial claim he reported that he received 
all of his treatment at the VA medical center in San Juan, 
Puerto Rico, and at the VA Mayaguez outpatient clinic in 
Puerto Rico.  A review of the claims folder reveals that 
records from the VA medical center in San Juan, Puerto Rico, 
and the VA Mayaguez outpatient clinic in Puerto Rico, have 
only been associated with the claims folder up to June 2001.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the claim must be remanded for attempts to be made to obtain 
the veteran's VA medical records dating from June 2001 to the 
present.

The veteran also reported in a Statement of Support of Claim 
dated in September 2003 that he received treatment for post-
traumatic stress disorder (PTSD) at the Vet Center.  

Finally it is noted that the veteran expressed interest in 
obtaining representation in connection with his claims.  See 
Statement in Support of Claim dated in April 2005.  On 
remand, the RO should send the veteran the appropriate 
form(s), VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, and VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
in order that he can appoint a representative.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with copies of VA 
Forms 21-22 and 21-22a in order that the 
veteran may appoint a representative, if 
he still desires representation.  

2.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
medical center in San Juan, Puerto Rico 
and VA Mayaguez outpatient clinic dating 
from June 2001 to the present.  

3.  Attempt to obtain records of 
treatment for PTSD from the Vet Center.  

4.  VA should contact the appropriate 
source (e.g., Records Research Center, 
National Personnel Records Center) and 
request documentation reflecting the 
location of (A Company 2nd S&T Battalion 
2nd Infantry Division and/or its members 
during the period from March 1968 and 
June 1969 for purposes of determining 
whether it or its members made excursions 
to the locations at which they could have 
been exposed Agent Orange similar to 
those who served with elements of the 2nd 
and 7th Infantry Divisions during that 
time.

5.  The RO should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




